DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 19 has been amended to recite “wherein the page imaging segmentation application causes the smartphone to: take an image of both a front and back side of a rectangular paper sheet…acquiring the taken image as an entire image, analyzing the entire image, [and] separating the entire image into an image of each page” which is unclear.  The “taken image” is unclear, as two images are taken.  There is no support for both the front side and rear side together to be taken as an “entire image”.  The claim will be construed to mean that the front image and back image are independently taken as the “entire image”.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffin et al. (US 2011/0205370).
In respect to claim 19, the claims are indefinite for the reasons stated above, however, Griffin et al. appears to disclose the invention, as best can be determined.  Griffin et la. disclose a smart phone 50-1 which acts as a “page image segmentation application”. Griffin et al. do not disclose the particular physical arrangement claimed, however, this is only an intended use of the structure.  Griffin et al. teaches acquiring an image of an individual date e.g. 22nd of November, separating the image (page), and storing the contents of that date (0082; Fig. 6).  The structure of Griffin et al. is capable of acquiring images of a folded sheet as claimed, wherein a the sheet is folded in areas to demarcate individual dates “pages”.   The “pages” are merely spaces on a larger sheet, and are demarcated by folds.  The device taught by Griffin et al. is capable of acquiring the sheet in the same way, if folds were present between the dates thereby making each date a “page” as defined by the Specification.   An entire image may be taken of any calendar sheet, and thus the “page image segmentation application” is capable of taking entire image of both sides of the sheet, if the sheet was printed on both sides.  Again, it is stressed that the claim only requires a capability, not a positive disclosure of the sheet itself (a combination or method). 
	In respect to claims 20-23, Griffin et al. further disclose that a location of the page may be identified by a printed identifier, specifically the numbers of each day (0085), thus the entire image is analyzed and separated into “pages”.  Griffen et al. further disclose that a regular pattern of vertical and horizontal lines may also help with position identification (0085).  The “pages” (dates) are identified as areas surrounded by blank space (before the “pages” (dates) are written on) (0086).

Response to Arguments

Applicant's arguments filed 10/20/22 have been fully considered but they are not persuasive. The applicant argues that Griffin fails to disclose “take an image of both a front side and a back side of a rectangular sheet”, however, as discussed above, the device of Griffin is capable of this function.  Griffin further teaches “separate[image] the entire image into an image of each page”, and storing those “page” images with a name to distinguish them (See Rejection to claims 20-23).    As indicated above, Griffin does not need to disclose folds forming pages, only the capability of the “page imaging segmentation application” to execute the same claim method on a folded sheet e.g. a sheet exactly the same as that disclosed by Griffin, with folds between the dates forming “pages”.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637